USCA4 Appeal: 20-6578     Doc: 67        Filed: 03/22/2022   Pg: 1 of 6




                                           UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 16-7450


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                     v.

        OLUWASEGUN OGUN,

                           Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Rebecca Beach Smith, Senior District Judge. (4:12-cr-00004-RBS-TEM-
        1; 4:16-cv-00097-RBS)


                                             No. 20-6578


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                     v.

        CORBIN ALEXANDER DICKERSON,

                           Defendant - Appellant.
USCA4 Appeal: 20-6578      Doc: 67         Filed: 03/22/2022    Pg: 2 of 6




        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:09-cr-00283-JAG-3; 3:16-cv-
        00443-JAG)


        Submitted: February 7, 2022                                       Decided: March 22, 2022


        Before MOTZ, DIAZ, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant
        Federal Public Defender, Laura J. Koenig, Assistant Federal Public Defender, OFFICE OF
        THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellants. G. Zachary
        Terwilliger, United States Attorney, Jessica D. Aber, United States Attorney, Aidan Taft
        Grano-Mickelsen, Assistant United States Attorney, Daniel T. Young, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-6578      Doc: 67         Filed: 03/22/2022      Pg: 3 of 6




        PER CURIAM:

               In these consolidated appeals, Appellants contend that their 18 U.S.C. § 924(c)

        convictions are infirm because they rest—at least in part—on invalid predicate offenses.

        Though Appellants claim otherwise, we conclude that our recent decision in United States

        v. Crawley, 2 F.4th 257 (4th Cir. 2021), cert. denied, __ S. Ct. __, 2022 WL 89589 (U.S.

        Jan. 10, 2022), forecloses Appellants’ challenge. Thus, we affirm.

               In 2012, Oluwasegun Ogun pleaded guilty, pursuant to a plea agreement and a

        statement of facts incorporated therein, to three offenses: one count of conspiracy to

        commit Hobbs Act robbery (Count 1), in violation of 18 U.S.C. § 1951(a); and two counts

        of brandishing a firearm during a crime of violence (Counts 5 and 6), in violation of 18

        U.S.C. § 924(c)(1)(A). For Count 5, the indictment alleged two predicate crimes of

        violence: Count 1’s Hobbs Act conspiracy and a substantive count of Hobbs Act robbery—

        pertaining to the robbery of a Cold Stone Creamery restaurant—charged in Count 2. Count

        6 likewise identified a pair of predicates: the Count 1 conspiracy and a Hobbs Act robbery

        of a Subway restaurant, which was charged in Count 3. The district court sentenced Ogun

        to 421 months’ imprisonment.

               Similarly, in 2009, Corbin Alexander Dickerson pleaded guilty, pursuant to a plea

        agreement and an incorporated statement of facts, to using, carrying, possessing, and

        brandishing a firearm in relation to a crime of violence (Count 7), in violation of 18 U.S.C.

        § 924(c). As with Ogun, Dickerson’s indictment alleged Hobbs Act conspiracy (Count 1)

        and Hobbs Act robbery (Count 6) as the two predicate offenses supporting the § 924(c)



                                                     3
USCA4 Appeal: 20-6578      Doc: 67          Filed: 03/22/2022        Pg: 4 of 6




        charge. Dickerson received a 120-month prison sentence, plus a 5-year term of supervised

        release.

               In 2016, Appellants, relying on Johnson, * each moved under 28 U.S.C. § 2255 to

        vacate their § 924(c) convictions. After the district court denied relief on Ogun’s motion,

        this court granted a certificate of appealability on the question of “whether an 18 U.S.C.

        § 924(c) conviction is infirm if it rests on multiple predicate crimes of violence, at least

        one of which is invalid.” United States v. Ogun, No. 16-7450 (4th Cir. Nov. 2, 2020)

        (unpublished order). As to Dickerson, the district court denied relief on his motion but

        granted a certificate of appealability on this same issue.

               “We review a district court’s denial of relief on a § 2255 motion de novo.” United

        States v. Palacios, 982 F.3d 920, 923 (4th Cir. 2020), cert. denied, 141 S. Ct. 2826 (2021).

        In the wake of Johnson and its progeny, this court has determined that one of the predicates

        at issue—conspiracy to commit Hobbs Act robbery—is not a crime of violence for

        purposes of § 924(c). See United States v. Ali, 991 F.3d 561, 573 (4th Cir.), cert. denied,

        142 S. Ct. 486 (2021). Substantive Hobbs Act robbery, on the other hand, continues to

        qualify as a valid § 924(c) predicate. See id.

               In United States v. Crawley—for which these appeals were placed in abeyance—

        we held that, if a defendant’s § 924(c) conviction is “expressly based on [a] valid and

        invalid predicate,” then it “remains sound following Johnson and its progeny.” 2 F.4th at




               Johnson v. United States, 576 U.S. 591, 606 (2015) (holding that residual clause
               *

        of Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), is unconstitutionally vague).

                                                      4
USCA4 Appeal: 20-6578       Doc: 67         Filed: 03/22/2022      Pg: 5 of 6




        263. In other words, we will uphold a § 924(c) conviction if it is “expressly predicated”

        on at least one offense that categorically qualifies as a crime of violence or drug trafficking

        crime. Id. To determine which predicate offenses underlie a § 924(c) conviction obtained

        by a guilty plea, we may look to “the critical record documents,” id. at 267, which include

        the indictment, the plea agreement, the statement of facts, and the plea colloquy, id. at 263-

        64. At bottom, the inquiry centers on whether “the conduct to which the defendant admits

        is in fact an offense under the statutory provision under which he is pleading guilty,” id. at

        265 (internal quotation marks omitted), and, if so, whether that offense is a valid predicate,

        id. at 263.

               As discussed above, Ogun’s indictment expressly identified a valid predicate

        (Hobbs Act robbery) and an invalid predicate (Hobbs Act conspiracy) as the crimes of

        violence underlying his § 924(c) charges. And the statement of facts bore out these

        allegations, as Ogun admitted that he and his coconspirator agreed to commit—and did in

        fact commit—gunpoint robberies of two restaurants. The same was true for Dickerson: the

        indictment alleged that the § 924(c) conviction was predicated on Hobbs Act conspiracy

        and Hobbs Act robbery, and Dickerson admitted in the statement of facts to conspiring to

        commit several robberies over a three-month period, including a restaurant robbery where

        Dickerson served as the getaway driver while his confederates brandished a firearm and

        stole money from the restaurant safe.

               So, having reviewed the critical record documents in each case, we are satisfied that

        each of the § 924(c) charges was expressly based on a valid predicate and an invalid

        predicate. Under Crawley, that is enough to sustain Appellants’ convictions.

                                                      5
USCA4 Appeal: 20-6578         Doc: 67       Filed: 03/22/2022      Pg: 6 of 6




               Appellants’ attempts to distinguish Crawley are unpersuasive. First, Appellants

        correctly note that, in Crawley, the predicates at issue—Hobbs Act conspiracy and a drug

        trafficking offense, 2 F.4th at 260—were wholly distinct, whereas the predicates here

        involved different violations of the same criminal statute. But nothing in Crawley indicates

        that its holding is limited to situations in which one predicate is a crime of violence and the

        other is a drug trafficking crime. Rather, Crawley broadly speaks to instances in which “a

        § 924(c) conviction [is] based on one valid and one invalid predicate offense.” 2 F.4th at

        263. Such is the situation here.

               Second, Appellants contend that, unlike in Crawley, the records in their cases do

        not unambiguously establish “which predicate offense—the valid or the invalid—formed

        the basis for” their § 924(c) convictions. But this argument incorrectly presupposes that

        only one offense can serve as the predicate for a given § 924(c) charge. Moreover, these

        cases are, in fact, similar to Crawley because, in all three cases, the defendant’s “statement

        of facts supporting the plea include[s] proof of both predicate offenses.” 2 F.4th at 267.

        Thus, like the court in Crawley, we discern no ambiguity in the predicates that underlaid

        Appellants’ § 924(c) convictions.

               Accordingly, we affirm the judgments denying relief on Appellants’ § 2255

        motions. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          AFFIRMED



                                                      6